The defendant, in his answer, denied any personal knowledge of the matter, and put the complainant to proof. The only evidence was the deposition of Glynn, the principal, who supported the allegations of the bill throughout.
The question presented was whether the principal in the bond is a competent witness to prove the equity of the bill. *Page 173 
The complainant Cannon was surety for Glynn, in a note given to Nichols, whose administrator, Jones, instituted a suit upon the same, and effected a recovery. The complainant has satisfied the amount of the judgment, and enjoined it in the master's office to abide the event of a decree in this cause. He claims to be discharged by the negligence and forbearance of the payee during his lifetime, and of his administrator since his death, who he alleges might have received the money from the principal. To establish the facts on which he founds his equity, he offers the evidence of Glynn, the principal, and the single question in the case relates to his competency.   (370)
It is a general rule that persons who have an immediate interest in the event, as being liable to the costs of action, are incompetent witnesses. Thus, bail may not give evidence for their principal, because they are immediately answerable in case of a verdict against the defendant. In an assumpsit for goods sold, the plaintiff having proved the sale of the goods to the defendant and one J. S., who were partners in trade, it was held that J. S. could not be a witness for the defendant to prove that the goods were sold to himself and that the defendant was not concerned in the purchase, except as his servant; for by discharging the defendant he benefits himself, as he would be liable to pay a share of the costs to be recovered by the plaintiff. Peake, N. P., 174. Though Glynn is liable to the payment of this money either to Jones or Cannon, yet he is evidently interested to defeat Jones's action against Cannon, since in so doing he would be liable to Jones only in the costs of one suit; whereas if Jones recovered against Cannon, the latter may recover against Glynn the costs which he has paid in the suit brought by Jones. There is consequently a certain benefit resulting to Glynn if Jones fails in the suit, and a certain disadvantage if he succeeds.
This precise question came before the Supreme Court of the United States, and it determined that the principal obligor in a bond is not a competent witness for the surety in an action upon the bond; the principal being liable to the surety for costs in case the judgment should be recovered against him. Riddle v. Moss, 7 Cranche, 206.
But the witness offered is under an additional disqualification, by our act of 1797, ch. 487, which allows a surety, who has paid money for his principal, to recover the same by a citation and motion in a summary way, without resorting to an action. Upon these grounds I think there is no doubt of Glynn's incompetence.
The other judges concurred.                      Judgment accordingly. *Page 174 
(371)